     Case 3:17-cv-00315-CAB-BLM Document 25 Filed 04/04/19 PageID.100 Page 1 of 1


 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8    PATHWAY INNOVATIONS AND                            Case No.: 3:17-cv-00315-CAB-(BLM)
      TECHNOLOGIES, INC.,
 9
                                        Plaintiff,       ORDER CONTINUING STAY
10                                                       [Doc. No. 24]
      v.
11
      AVER INFORMATION, INC., et al.,
12
                                     Defendants.
13
14
           On March 29, 2019, the parties provided the Court with a report regarding the status
15
     of the inter partes review of U.S. patent no. 8,508,751 (“the ’751 patent”). [Doc. No. 24.]
16
     The parties request the current stay remain in place because the Patent Office has issued a
17
     Final Written Decision canceling all asserted patent claims, except claims 18 and 20.
18
     Pathway Innovation Technologies Inc. intends to file a Request for Reconsideration of the
19
     Patent Office’s Decision. Finding good cause, the Court HEREBY MAINTAINS the
20
     STAY. The parties are instructed to submit a joint statement on July 3, 2019, or within
21
     two weeks of receiving a decision from the Patent Office, apprising the Court on the status
22
     of the request and whether further continuation of the stay is appropriate.
23
           It is SO ORDERED.
24
     Dated: April 4, 2019
25
26
27
28

                                                     1
                                                                            3:17-cv-00315-CAB-(BLM)
